Order entered July 31, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00261-CR

                                  ANDRE BROOKS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-15689-U

                                             ORDER
        Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel George Conkey to

provide appellant with copies of the clerk’s and reporter’s records.      We further ORDER

appellate counsel to provide this Court, within THIRTY DAYS of the date of this order, with

written verification that the record has been sent to appellant.

       Appellant’s pro se response is due by OCTOBER 30, 2014.

       We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Balido,

Presiding Judge, 291st Judicial District Court; Gary Fitzsimmons, Dallas County District Clerk;

Peri Wood, official court reporter, 291st Judicial District Court; George Conkey; and the Dallas

County District Attorney’s Office.
      We DIRECT the Clerk to send a copy of this order, by first-class mail, to Andre Brooks,

TDCJ No. 1903493, Clemens Unit, 11034 Hwy 36, Brazoria, Texas 77422.

                                                 /s/    LANA MYERS
                                                        JUSTICE